    Case 18-17161-jkf        Doc 56   Filed 08/28/19 Entered 08/28/19 13:37:39             Desc Main
                                      Document      Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA

       In re:                                        :

       MICHAEL SIEMIEN

                                                     : Chapter 13

                      Debtor(s)                      : Bankruptcy No. 18-17161JKF

                                  ORDER DISMISSING CHAPTER 13 CASE

      AND NOW, after notice and hearing, it is ORDERED that the case is DISMISSED.

      IT IS FURTHER ORDERED that any undisbursed funds held by the Chapter 13
Trustee from payments made on account of the Debtor(s)’ plan shall be refunded to the Debtor
unless a party in interest files a Motion for Alternative Disbursement within 21 days of the date of this
Order.

      IT IS FURTHER ORDERED that any wage order entered in this case is hereby TERMINATED and
the employer shall cease wage withholding immediately.




                                                                 BY THE COURT


Date: August 28, 2019
                                                     ______________________________
                                                     Jean K. FitzSimon, B. J.
Interested parties:

Polly A. Langdon, Esq.
Scott F. Waterman, Esq.
Standing Chapter 13 Trustee
2901 St. Lawrence Avenue, Suite 100
Reading, PA 19606

BRAD J SADEK ESQ
SADEK & COOPER LAW OFFICES LLC
1315 WALNUT STREET     SUITE 502
PHILADELPHIA PA 19107-

MICHAEL SIEMIEN
4523 MARPLE STREET
PHILADELPHIA, PA 19136
